DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claims 1,2, and 10   are rejected under 35 U.S.C. 102a1 as being anticipated by Beckman (US20060045751).
With respect to claim 1 Beckman discloses (see figures 2 and 3) a reciprocating piston air compressor (see figure 3), including:
 A tank (see figure 2) for storing compressed air;
A reciprocating piston pump for compressing air and delivering it to the tank (see gain figures 2 and 3)
An electric motor (34) for driving the pump;
An outlet for delivering compressed air from the tank for use external to the tank; and
a programmable logic controller for controlling operation of the air compressor (see paragraphs 14- 15 and figures of flow charts the use selects a mode which the controller turns into preprogrammed instructions to the motor).
With respect to claim 2 Beckman (paragraph 0017) further discloses including a variable speed drive for operating the electric motor. 

Determining (by means of user input) the level of air pressurization needed for a particular application;
Utilizing the programmable logic controller to input an operating pressure range hiving a minimum operating pressure below the determined operating level and a maximum operating pressure at or above the determined level; 
Starting the electric motor and 
Monitoring the level of air pressurization in the tank.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 5-7, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman (US20060045751).
With respect to claim 5 Though Beckman discloses a system which allows for the potential removal of the head unloader (paragraph 105) there is an admission that such a feature is conventional. 
With respect to claim 6 the plunger valve as described is a conventional structure of a head unloader and would therefore have been an obvious valve to select for the function.
With respect to claim 7 Beckman discloses the use of a solenoid (paragraph 47) for the controlling of an air valve in the system. The use of such a known technology for opening and closing valves would have been obvious to apply to the head unloader as it is only a specific type of air valve in the compressed air system.
With respect to claim 16 Beckman discloses a method of operating a reciprocating piston air compressor having a tank for storing compressed air, a reciprocating piston pump for compressing air and delivering it to the tank, the pump having an air inlet and an inlet valve moveable between open position and a closed position (see paragraph 47) an electric motor for driving the pump and an outlet for delivering compressed air from the tank for use external to the tank, a variable speed drive, a head unloader (see above rejection of claim 5, such a structure s conventional and not expressly precluded by Beckman) and a programmable logic controller for controlling operation of the air compressor, the method including the step of:”
Utilizing the programmable logic controller to control the head unloader (as such a structure would have been obvious to operate buy the known valve control means of a solenoid the use of the programmable controller to control said solenoid would have been obvious) to the air intake valve in the open position during startup of the electric motor; 
Utilizing the programmable logic controller to monitor operating speed of the electric motor (see paragraph 76 to control at a selected speed requires knowing the selected speed in some manner and thus implicitly monitoring the speed); and

With respect to claim 21 Beckamn discloses the invention as claimed except expressly multiple cylinder heads. The use of the system of Beckman with a compressor having multiple cylinder heads would have been an obvious matter as such compressors are known in the art, further such would only be a duplication of the parts of Beckman. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
3. Claims 3-4,14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman (US20060045751) in view of Divan (US5402053).
With respect to claim 3 Beckman discloses the invention as claimed except expressly wherein the electric motor is a three phase motor and the variable speed drive operates the electric motor on both single phase and three phase power.
Divan (abstract) discloses that it is known to use a variable speed drive to provide power to a three phase motor in three phase and single phase modes.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Divan to use a variable speed drive to power the motor in both three phase and single phase modes to allow for ease of startup.
With respect to claim 4 as it regards the selection of the drive to have a higher horsepower rating than the motor this would allow for the drive to have a greater duration, as the motor itself would be supplying the power and thus be the item to cause failure in the surrounding systems.
With respect to claims 14 and 15 As in the above apparatus claims 3 and 4 the method is similarly taught as Divan and Beckman provide both the apparatus and the means for use.
s 8-9,17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman (US20060045751) in view of CN103696967 (hereinafter’967).
With respect to claims 8-9 Beckman discloses the invention as claimed except for the presence of an after cooler structure including a fan and radiator.
‘967 discloses (abstract and paragraph 4) the use of an after cooler having a radiator and fan structure with an air compressor.
It would have been obvious to one of ordinary skill in the art to combine the teachings ot use such a cooling feature with the compressor structure of Beckman as heat is known to damage components of tools over time. 
With respect to claims 17 and 18 as in the case of the air compressed, there will be heat in the cylinder heads where the compression is taking place, as is known in the art of compressors, the cooling of these components would also lead to prolonged service life.
4. Claims 11-13, 19-20,22 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman (US20060045751) in view of Lindsey (US20060193728).
With respect to claim 11 Beckman discloses the invention as claimed except expressly the selection of a buffer pressure and the reduce the speed in response to an approach of the pressure to the buffer pressure value. 
Beckman does disclose the selection of a speed in response to the difference between the tank pressure and the desired pressure (paragraph 76) which establishes that the selection of motor speed in direct response to the pressure needs of the system is known in the art. What is not taught is the selection of a buffer pressure.
Lindsey (paragraph 30) discloses a selected pressure band which would include a lower threshold below the desired pressure. When the pressure band is met the speed of the compressor is reduced to a lower speed, as described in paragraph 30. This is analogous to the selection of a buffer 
It would have been obvious to combine the teachings of Lindsey to provide a safety zone of pressures to allow the motor to slow rather than instantly shut off to prologue the life of both the motor and the pump.
As it regards the selection of each 1psi of pressure to be measured to further reduce the speed this would have been an obvious value to select in order to reduce the needed accuracy of the pressure sensors and thus reduce cost. 
With respect to claims 12 and 13 It would have been obvious to have the programmable logic controller control the various electrical functions in response to the values of the various electronic sensors as disclosed by Beckman as modified. 
With respect to claims 19 and 22 Beckman as modified by Lindsey further discloses the presence of a noise dampening means (silencer element 50 as taught by Lindsey).
With respect to claim 20 the use of multiple cylinder heads would have neem only a matter f duplication of the parts of Beckman. 
5. Claim 23 is are rejected under 35 U.S.C. 103 as being unpatentable over Beckman (US20060045751) in view of Burkell (US20180003122).
With respect to claim 23 Beckman discloses the invention as claimed except for the provision of an alarm means to alert the user to a servicing problem.
Burkell (paragraph 96) discloses a compressor system having an alarm function to alert the operator as to a need for servicing.
It would have been obvious to one of ordinary skill in the art to incorporate such a feature to alert the user that there is a serving issue with the device so as to prevent full failure of the device. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Broussard (US11136870) discloses a system for pumping; DE102020108654 discloses an air dryer and control thereof; Ren (US20180223832) discloses an air compressor and control thereof; Pfefferl (US8467950) discloses an air demand adjusted compressor control; Swartz (US20060144637) discloses an air compressor and noise control means thereof; Smith (US6049188) discloses a single phase motor starting circuit; and Gunn (US5820352) discloses a method for controlling compressor discharge. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/FORREST M PHILLIPS/               Examiner, Art Unit 2837